PER CURIAM.
Motion for an appeal from a judgment of the Robertson Circuit Court awarding appellee a divorce and lump sum alimony in the amount of $1,000. The amount in controversy being less than $2,500, no written opinion is required unless our examination of the record indicates that the appeal should be granted and the judgment reversed. KRS 21.080.
We find that the evidence is sufficient to sustain the Chancellor’s award. Complaint is also made concerning an allowance of $250 to appellee’s attorney as his fee in this case. We do not think the allowance is excessive, but we are precluded from considering the question since ap-pellee’s attorney was not made a party by the statement of appeal.
The motion for an appeal is overruled and the judgment- is affirmed.